Hines, J.
1. Pleas to the jurisdiction must be made in person, and,, when relied on, be pleaded specially unless want of jurisdiction appears on the face of the proceeding, in which ease it may be taken advantage of on motion. Civil Code (1910), § 5665.
2. A plea to the jurisdiction, when no want of jurisdiction appears on the face of the petition, is a dilatory plea; and it will not be considered unless filed at the first term, made in person, and sworn to. Civil Code (1910), § 5641; Smith v. Rawson, 61 Ga. 208; Hall v. Tiedeman, 141 Ga. 602 (81 S. E. 868).
3. Where on November 15, 1927, a wife instituted, in Campbell superior court, a plenary suit against her husband for temporary and permanent alimony and for the writ of ne exeat, alleging that he was a resident of said county at the time of the institution of the suit, and where he was personally served with a copy of the petition and process, returnable to the February term, 1928, of that court, and where he filed no plea to the jurisdiction, and after that term, upon the hearing' of a rule calling upon him to show cause why temporary alimony should not be granted, the court granted the wife temporary alimony; and where, upon failure to pay the alimony so awarded, she instituted a proceeding to have him attached for contempt, he could not be heard to assert, in liis answer to the contempt proceeding, that the suit in Campbell County was void, because he was not a resident of that county when it was instituted, but that he then was and had ever since been a resident of Dougherty County; and the court did not err in sustaining a demurrer to so much of his answer as undertook to set up want of jurisdiction of his person in the alimony suit. Hunter-Benn v. White, 144 Ga. 580 (87 S. E. 775).
5. The judge did not err in adjudging the defendant in contempt.

Judgment affirmed.


All the Justices concur.

William B. Jones, for plaintiff in error.
Frank T. Grizzard and S. F. Sharp, contra.